


110 HR 6035 IH: To authorize the Secretary of Energy to exchange light

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6035
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Energy to exchange light
		  crude oil in the Strategic Petroleum Reserve for heavy crude oil, and for other
		  purposes.
	
	
		1.AuthorityThe Secretary of Energy shall publish an
			 announcement in the Federal Register, not later than 14 days after the end of
			 any period of 10 consecutive days during which the price of oil exceeds $90 per
			 barrel, offering 50,000,000 barrels of light crude oil from the Strategic
			 Petroleum Reserve in exchange for heavy crude oil.
		2.Schedule of
			 exchangeThe Secretary shall
			 establish a schedule for exchanges under this Act that distributes exchanges
			 over a period of 2 years.
		3.SunsetThe authority to enter into an exchange
			 agreement under this Act shall expire 1 year after the date of enactment of
			 this Act.
		
